Citation Nr: 0709400	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2004 rating decision of the RO in 
Phoenix, Arizona.

In August 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

A January 2005 statement from the veteran's representative 
appears to raise a claim of entitlement to service connection 
for a right arm disorder.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected DJD of the lumbar spine is 
manifested by complaints of pain and no more than moderate 
functional impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's service-connected DJD of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Code 5242 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  

The Board finds that VA has complied with its Pelegrini II 
and Mayfield notification responsibilities in regard to the 
veteran's claim.  This is evident from letters sent to him in 
October 2004, November 2004 and March 2006.  The March 2006 
letter, in particular, explicitly told him to submit relevant 
evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here, as the veteran was first given VCAA notice in October 
2004, prior to the initial rating decision at issue in 
December 2004.  And even assuming for the sake of argument 
that the initial VCAA notice was not fully compliant, this 
since has been cured by the additional notice more recently 
provided in 2006 - inasmuch as his claim was readjudicated 
in the June 2005 statement of the case (SOC) and more 
recently in the June 2006 supplemental SOC (SSOC) based on 
the additional evidence received after that initial decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was provided Dingess 
notice in the March 2006 letter mentioned.

In connection with the duty to assist, VA has obtained VA 
treatment records and provided the veteran with examinations 
in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   Hence, his appeal is ready to be 
considered on the merits.

Factual Background

VA outpatient treatment records dated from 2003 to 2004 
reflect continuing complaints and treatment for chronic low 
back pain.  

Numerous lay statements were submitted on behalf of the 
veteran.  In a July 2004 statement from M.B., a certified 
nurse's aid, she indicated that she assisted the veteran 
twice a week with some of his daily activities because he had 
difficulty lifting his arms, and bending over.  Subsequent 
statements from the veteran's neighbor and fellow friend also 
indicated that the veteran had a hard time completing daily 
activities such as laundry and yard work.  

In July 2004 the veteran was afforded a VA examination.  He 
reported back pain for the past 20 years.  He denied any 
surgeries or use of a brace but reported that he occasionally 
used a cane.  He complained of daily back pain, which 
averaged an eight on a scale of one to 10, with 10 being the 
worst.  He also complained of pain radiating to his right 
buttock and the back of the right lower extremity to mid-
calf.  Physical examination of the thoracic lumbar spine 
showed slight limp on the right.  Tenderness to palpation was 
noted on the right and left lower parathoracic and paralumbar 
muscles.  There was no evidence of muscle spasms.  The 
veteran complained of pain along the midline percussion of 
the lower thoracic plus lumbar.  Seated straight leg raising 
on the right and left was about to 80 degrees with complaints 
of some low back pain.  Manual muscle strength testing was 
5/5 bilaterally with the exception of the right quadriceps 
which was 4/5, with give way weakness due to complaints of 
pain in the lower back.  Range of motion of the thoracic 
lumbar spine was as follows: flexion to 65 degrees; extension 
to 15 degrees; side bending right and left to 15 degrees; 
rotation right to 30 degrees; rotation left to 35 degrees, 
with complaints of pain at the terminal degrees.  Functional 
impairment was noted to be moderate with no weakness or 
fatigability and just slight incoordination/limp on the 
right.  

A corresponding x-ray study of the lumbar spine showed 
minimal lower lumbar levoscoliotic curvature; anterior 
marginal spurring involving the superior vertebral place of 
L4 vertebra; incipient narrowing of L5-S1 disk space 
posteriorly; and slight calcifications rimming the abdominal 
aorta.

The results of a July 2004 VA electromyograph (EMG) were 
normal.

In October 2004 the veteran presented for a VA spine 
examination.  Objective findings showed that he moved in a 
normal manner around the examining room and could mount and 
dismount the examining table.  Range of motion reflected 
forward bending, both active and passive, to 42 degrees, with 
pain; backward extension to 5 degrees; lateral flexion on the 
right to 32 degrees and to 28 degrees on the left; and 
30 degrees of rotation bilaterally.  There was bilateral 
paraspinal muscle spasm and right sciatic notch tenderness.  
Straight leg raising was positive at 70 degrees on the right.  
Knee jerks and ankle jerks were 2+ bilaterally.  The 
diagnostic impression was degenerative joint disease of the 
lumbar spine.  The examiner noted that there was an 
additional 2 degrees limitation of motion due to pain, 
weakness, fatigability, incoordination during flare-ups and 
repetitive use, but the major functional impact was pain.  

During the veteran's August 2006 personal hearing, he 
testified that he had difficulty putting his shoes on, 
cleaning his house, and grocery shopping due to his back.  He 
reported experiencing pain in his back as well as muscle 
spasms which required bedrest for seven to eight days.  

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Specific rating criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service-connected degenerative joint disease of 
the lumbar spine has been rated as arthritis under the 
General Rating Formula for Diseases and Injuries of the 
Spine, which is discussed above.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5242.  The veteran's lumbar 
spine condition appears to involve principally pain and 
limitation of motion, which is congruent with Diagnostic Code 
5242.   Diagnostic Code 5242 is also appropriate in that it 
provides rating criteria for the specific disability for 
which the veteran is service connected, namely degenerative 
arthritis of the lumbar spine.

To obtain a disability rating higher than the currently-
assigned 20 percent under Diagnostic Code 5242, the veteran 
would have to demonstrate forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  On VA 
examination in July 2004, the veteran exhibited forward 
flexion of the lumbar spine to 65 degrees.  The October 2004 
examination showed forward flexion to 42 degrees.  
Accordingly, the veteran falls well short of the limitation 
of motion required to warrant a higher schedular rating.

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The medical evidence of record fails to demonstrate 
the presence of any ankylosis, favorable or unfavorable.  
Both VA examinations showed that the veteran was able to 
forward flex the lumbar spine.  Because the veteran is able 
to move his lower back joint, by definition, it is not 
immobile.  Therefore, ankylosis is not shown.

Moreover, the findings of the July 2004 EMG failed to show 
any neurologic impairment stemming from his lumbar spine 
disability which would necessitate a separate disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note 
(1).

Thus, an evaluation in excess of 20 percent would not be 
warranted.  The competent medical evidence reflects 
consideration of the veteran's complaints of pain, weakness 
and fatigability by medical professionals.  The veteran is 
competent to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness, pain and flare-ups, 
neither the actual range of motion nor the functional 
limitation warrants an evaluation in excess of 20 percent for 
limitation of motion based upon the appropriate codes 
governing limitation of motion.

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2006).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease (DJD) of the lumbar spine is 
denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


